Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 1 of 16 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  TACIA RAFTOPOULOUS-JOHNSON and
  STEVEN A. JOHNSON on behalf of
  themselves and all others similarly situated,        Civil Action No.
                             Plaintiffs,
                                                       CLASS ACTION COMPLAINT
            v.
                                                       AND DEMAND FOR JURY
                                                       TRIAL
  ARIZONA BOARD OF REGENTS,

                              Defendant.


       Plaintiffs Tacia Raftopoulous-Johnson and Steven A. Johnson (“Plaintiffs”) bring this

action on behalf of themselves and all others similarly situated against Defendant Arizona Board

of Regents (“ABOR” or “Defendant”). Plaintiffs make the following allegations pursuant to the

investigation of their counsel and based upon information and belief, except as to the allegations

specifically pertaining to themselves, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at Arizona State University (“ASU”), and who, because of

ABOR’s response to the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the

benefit of the education for which they paid, and/or the services or which their fees were paid,

without having their tuition and fees refunded to them.

       2.        ASU is one of the country’s largest public universities, with an enrollment of

approximately 90,000 students. The university is organized into 17 colleges and offers 35 degree

options for undergraduate students as well as more than 400 graduate and certificate programs.

ASU also operates an online program with an enrollment of more than 38,000.
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 2 of 16 PageID: 2



       3.      On March 11, 2020, ABOR, through ASU’s President Michael Crow announced

via email that because of the global COVID-19 pandemic, all in-person classes would be

suspended effective March 16, 2020. The announcement informed students that all classes

would instead be held remotely through online formats.

       4.      Since March 16, 2020, ASU has not held any in-person classes. The closure of

ASU’s campuses has been extended through the end of Spring Semester 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction.

       5.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Ms. Raftopoulous-Johnson,

Mr. Johnson, and the putative class contracted and paid for. The online learning options being

offered to ASU students are subpar in practically every aspect, from the lack of facilities,

materials, and access to faculty. Students have been deprived of the opportunity for

collaborative learning and in-person dialogue, feedback, and critique. The remote learning

options are in no way the equivalent of the in-person education that Plaintiffs and the putative

class members contracted and paid for.

       6.      Plaintiffs and the putative class are therefore entitled to a refund of tuition and

fees for in-person educational services, facilities, access and/or opportunities that Defendant has

not provided. Even if ABOR claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       7.      Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek a return of these amounts on behalf of




                                                  2
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 3 of 16 PageID: 3



themselves and the Class as defined below.

                                             PARTIES

       8.      Plaintiff Tacia Raftopoulous-Johnson is a citizen of New Jersey who resides in

Sussex County, New Jersey. Ms. Raftopoulous-Johnson is the parent of Plaintiff Steven A.

Johnson, an ASU student, and paid for a portion of her son’s tuition for the Spring 2020

semester. Ms. Raftopoulous-Johnson and Mr. Johnson collectively paid approximately $14,400

in tuition and fees to Defendant for Spring Semester 2020. Ms. Raftopoulous-Johnson has not

been provided a refund of any tuition monies paid, despite the fact that in-person classes have

not been held since March 16, 2020.

       9.      Plaintiff Steven A. Johnson is a citizen of New Jersey who resides in Sussex

County, New Jersey. Mr. Johnson is a business major at ASU’s W.P. Carey School of Business.

Mr. Johnson and Ms. Raftopoulous-Johnson collectively paid approximately $14,400 in tuition

and fees to Defendant for Spring Semester 2020. Mr. Johnson has not been provided a refund of

any tuition monies paid, despite the fact that in-person classes have not been held since March

16, 2020.

       10.     Defendant Arizona Board of Regents is the governing board created under the

Arizona constitution as the governing body for Arizona State University. ABOR resides in

Maricopa County, Arizona, with its principal place of business at 2020 North Central Avenue,

Suite 230, Phoenix, Arizona. Plaintiffs are not suing to recover monies paid by taxes to the

public universities in Arizona; rather, Plaintiffs file suit against ABOR, a corporate body that

may be sued, for specific disgorgement of fees and monies paid by students and their parents,

guardians, and families for services not received.




                                                 3
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 4 of 16 PageID: 4



                                  JURISDICTION AND VENUE

        11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        12.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, and because Defendant conducts

substantial business in this District and has sufficient minimum contacts with New Jersey.

Defendant has solicited students residing in New Jersey to attend their institutions; has accepted

money, including application fees, tuition, and other fees from students residing in New Jersey,

has websites accessible to students in New Jersey, has entered into contracts with New Jersey

residents, and generally has minimum contacts in New Jersey sufficient to satisfy the Due

Process Clauses of the New Jersey and United States Constitutions.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Plaintiffs are

residents of the state in which the District is located. Specifically, the contract that is the subject

of this action was formed in this District.

                                   FACTUAL ALLEGATIONS

Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

        14.     Plaintiffs and Class members are individuals who paid the cost of tuition and

other mandatory fees for the Spring 2020 Semester at ASU.

        15.     Spring Semester 2020 classes at ASU began on or about January 13, 2020. Final




                                                   4
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 5 of 16 PageID: 5



exams for the semester are scheduled for end on or around May 9, 2020.

       16.     Plaintiffs and Class members paid the cost of tuition for the Spring Semester

2020. They also paid other mandatory fees associated with the Spring Semester 2020, including

a technology fee and a student fee.

       17.     Approximate tuition costs at ASU for the Spring Semester 2020 are as follows:

                          •   Arizona resident undergraduate student (12 credits): $14,400

                          •   Non-Arizona residents undergraduate student (12 credits): $5,355

                          •   Arizona resident graduate student (9 credits): $5,860

                          •   Non-Arizona resident graduate student (9 credits): $11,772

                          •   Arizona resident law student: $5,860

                          •   Non-Arizona resident law student: $15,700

       18.     Fees paid by or on behalf of ASU students vary based on program of study. By

way of example, the fees for an Arizona resident or non-resident undergraduate student for the

2019-2020 academic year include a Student Initiated Fees of $628 and a Undergraduate College

Fee ranging from $0-$1,800. Some Class members also purchased parking on their respective

campuses, which also has not been refunded even though the parking services are no longer

available to them.

       19.     The tuition and fees described in the paragraphs above are provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, ASU Closed Campuses And Cancelled All In-Person Classes

       20.     On March 11, 2020, ABOR, through ASU’s President Michael Crow announced

via email that because of the global COVID-19 pandemic, all in-person classes would be



                                                5
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 6 of 16 PageID: 6



suspended effective March 16, 2020. The announcement informed students that all classes

would instead be held remotely through online formats.

         21.   Since March 16, 2020, ASU has not held any in-person classes. The closure of

ASU’s campuses has been extended through the end of Spring Semester 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction. Even

classes for students with concentrations in areas where in-person instruction is especially crucial

(such as music, theatre, and the sciences) have only had access to minimum online education

options.

         22.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. Plaintiffs and the putative class are therefore entitled to a refund of

all tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if ABOR claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         23.   Plaintiffs and members of the Class did not choose to attend an online institution

of higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         24.   Defendant markets the ASU on-campus experience as a benefit of enrollment on

ASU’s website:




                                                  6
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 7 of 16 PageID: 7




       25.     The online learning options being offered to ASU students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique.

       26.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at ASU are higher than tuition and fees for other

online institutions because such costs cover not just the academic instruction, but encompass an

entirely different experience which includes but is not limited to:

                    •     Face to face interaction with professors, mentors, and peers;

                    •     Access to facilities such as libraries, laboratories, computer labs, and

                          study room;

                    •     Student governance and student unions;

                    •     Extra-curricular activities, groups, intramural sports, etc.;

                    •     Student art, cultures, and other activities;

                    •     Social development and independence;

                    •     Hands on learning and experimentation;


                                                    7
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 8 of 16 PageID: 8



                   •   Networking and mentorship opportunities.

       27.     The fact that ASU students paid a higher price for an in-person education than

they would have paid for an online education is illustrated clearly by the vast price difference in

ASU’s in-person, on-campus programs versus ASU’s own online learning programs. ASU

tuition for Spring Semester 2020 at any one of ASU’s campuses is $14,400 for non-residents

(excluding additional mandatory fees including a program fee and technology fee). ASU also

offers an online education program, which costs just $6,360 per semester for non-residents. The

cost of one semester of an in-person education at ASU is more than double the cost of a

semester of online education at the same university, as shown in the charts below from ASU’s

website:




       28.     Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek return of these amounts on behalf of



                                                 8
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 9 of 16 PageID: 9



themselves and the Class as defined below.

                                         CLASS ALLEGATIONS

       29.     Plaintiffs seek to represent a class defined as all people who paid ASU Spring

Semester 2020 tuition and/or fees for in-person educational services that ASU failed to provide,

and whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       30.     Plaintiffs also seek to represent a subclass consisting of Class members who

reside in New Jersey (the “Subclass”).

       31.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       32.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.




                                                  9
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 10 of 16 PageID: 10



       33.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in

               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass

               members contracted; and

       (c)     whether Class and Subclass members are entitled to a refund for that portion of

               the tuition and fees that was contracted for services that Defendant did not

               provide.

       (d)     whether Defendant has unlawfully converted money from Plaintiffs, the Class and

               Subclass; and

       (d)     whether Defendant is liable to Plaintiffs, the Class, and Subclass for unjust

enrichment.

       34.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiffs.

       35.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class and Subclass. Plaintiffs have retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are




                                                 10
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 11 of 16 PageID: 11



antagonistic to those of the Class or Subclass.

       36.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       37.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of adjudications with respect to them that would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests; and/or

       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class




                                                  11
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 12 of 16 PageID: 12



as a whole, thereby making appropriate final declaratory and/or injunctive relief with respect to

the members of the Class as a whole.

                                              COUNT I
                                        Breach Of Contract
                                (On Behalf Of The Class And Subclass)

       38.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       39.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendants.

       40.     Through the admission agreement and payment of tuition and fees, Plaintiffs and

each member of the Class and Subclass entered into a binding contract with Defendant.

       41.     As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

       42.     Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by

Plaintiffs and the Class for their Spring Semester 2020 tuition and fees, without providing them

the benefit of their bargain.

       43.     Plaintiffs and members of the Class and Subclass have suffered damage as a

direct and proximate result of Defendant’s breach, including but not limited to being deprived of




                                                 12
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 13 of 16 PageID: 13



the education, experience, and services to which they were promised and for which they have

already paid.

       44.      As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since ASU shut down on March 16, 2020.

       45.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                          COUNT II
                                      Unjust Enrichment
                             (On Behalf Of The Class And Subclass)

       46.      Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       47.      Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       48.      Plaintiffs and members of the Class and Subclass conferred a benefit on

Defendant in the form of monies paid for Spring Semester 2020 tuition and other fees in

exchange for certain service and promises. Tuition for Spring Semester 2020 was intended to

cover in-person educational services from January through May 2020. In exchange for tuition

monies paid, Class members were entitled to in-person educational services through the end of




                                                 13
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 14 of 16 PageID: 14



the Spring Semester.

       49.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       50.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since ASU shut down on March 16, 2020.

       51.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.

                                           COUNT III

                                         Conversion
                            (On Behalf Of The Class And Subclass)

       52.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       53.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       54.     Plaintiffs and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.

       55.     Defendant intentionally interfered with the rights of Plaintiffs, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       56.     Plaintiffs and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided



                                                14
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 15 of 16 PageID: 15



since ASU shut down on March 16, 2020.

       57.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiffs,

Class and Subclass members of the benefits for which the tuition and fees paid.

       58.     This interference with the services for which Plaintiffs and members of the Class

and Subclass paid damaged Plaintiffs and Class members in that they paid tuition and fees for

services that will not be provided.

       59.     Plaintiffs, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since

ASU shut down on March 16, 2020.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiffs as representative
                       of the Class and Plaintiffs’ attorneys as Class Counsel to represent the
                       Class and Subclass;

               (b)     For an order finding in favor of Plaintiffs and the Class and Subclass on all
                       counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;

               (d)     For prejudgment interest on all amounts awarded;

               (e)     For an order of restitution and all other forms of equitable monetary relief;

               (f)     For injunctive relief as pleaded or as the Court may deem proper; and

               (g)     For an order awarding Plaintiffs and the Class and Subclass their
                       reasonable attorneys’ fees and expenses and costs of suit.




                                                15
Case 2:20-cv-04399-BRM-ESK Document 1 Filed 04/17/20 Page 16 of 16 PageID: 16



                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.



Dated: April 16, 2020                            Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Andrew J. Obergfell
                                                             Andrew J. Obergfell

                                                 Andrew J. Obergfell
                                                 Joseph I. Marchese (pro hac vice app. forthcoming)
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: aobergfell@bursor.com
                                                        jmarchese@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Sarah N. Westcot (pro hac vice app. forthcoming)
                                                 2665 S. Bayshore Drive, Suite 220
                                                 Miami, FL 33133
                                                 Telephone: (305) 330-5512
                                                 Facsimile: (305) 676-9006
                                                 Email: swestcot@bursor.com

                                                 Attorneys for Plaintiffs




                                                     16
